DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s amendment filed on 10/19/2021 in response to the Non-Final Rejection mailed on 07/26/2021. Claims 1 and 11 are amended. No further changes has been made to the previously rejected claims. Claims 1-20 are currently pending. 
Claim Objections to claims 1, 3, 11 and 13 have been withdrawn in view of Applicant remarks during the telephonic interview on October 12, 2021.

Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

The term “image obtained from outside the vehicle by camera to classify and identify objects” in claims 1-20 is used by the claim to mean “the front and back cameras labeled in the disclosure as ‘cameras 120’,” while the accepted meaning is “image obtained from outside the vehicle by front and/or back camera to classify and identify objects.” The term is “camera” has been interpreted in light of the specification as “front and/or back camera”. If applicant wishes to have a different interpretation, a remark should be included with the response to this action. 
The term “close-in images obtained from outside the vehicle by a surround-view camera to classify and identify obstructions within a specified distance of the vehicle” in claims 1-20 is used by the claim to mean “the left and right cameras labeled in the disclosure as ‘camera 130’,” while the accepted meaning is “images closer to the vehicle (close-in images) obtained from left and right sides of the vehicle by left-view and right-view camera to classify and identify obstructions within a specified distance of the vehicle.” The term is “surround-view camera” has been interpreted in light of the specification as “left and/or right camera” or “side-view camera”. If applicant wishes to have a different interpretation, a remark should be included with the response to this action. 
The term “images” in claims 1-20 is used by the claim to mean “images obtained from front and/or rear camera(s)” while the accepted meaning for “image” is and image obtained from any of the cameras installed inside or outside of the vehicle. The term is “image” has been interpreted in light of the specification as “images 
The term “close-in images” in claims 1-20 is used by the claim to mean “images obtained from left and/or right camera(s)” while the accepted meaning for “close-in image” is and image obtained from any of the cameras installed inside or outside of the vehicle with zooming or magnification. “images obtained from side (left and/or right) cameras”. If applicant wishes to have a different interpretation, a remark should be included with the response to this action.
Applicant’s used terms for processors  “first system on a chip (SoC)”, “second system on a chip (SoC)” are labeled ‘210’ and ‘220’ on Figure 2. Both SoC(s) are part of one ECU (controller 110) according to applicant disclosure as filed paragraphs [0030], [0040] and Figure 2. Therefore, the processers labeled SoCs as well as other processors of the application are all inside configured in one controller 110 or ECU. This is interpreted as structure or architectural structure of the controller. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dellantoni et al. (US 20120218412 A1, hereinafter “Dellantoni”) in view of Breed et al. (US 6442465 B2, hereinafter “Breed”).

Regarding claim 1 (Currently Amended), Dellantoni discloses a system configured to fuse sensor data in a vehicle (0032, 0056; Figures 5-7; “[0056] Optionally, camera data or information may be fused with radar data or information (or with other non-vision based data, such as from ultrasonic sensors or infrared sensors or the like) to derive object information and emergency braking may be initiated in response to such object detection. Optionally, an LKA system and emergency braking system may cooperate to provide semi-autonomous driving. …”), the system comprising: 
an image processor formed as a 0027 and 0060; Figures 2-4; “[0027] The system level architecture of such systems encompasses an electronic control unit (ECU) … a 360 degree view with a perspective reference above the vehicle (birds-eye view) for the purpose of identifying obstacles about the vehicle, and the system provided selection of any single camera in full screen mode to provide more information about the region of interest, and a rearward looking view of the vehicle to aid in maneuvering the vehicle while moving in reverse. FIG. 2 shows the system level block diagram of the 360 degree view system. …” and “[0060] … Optionally, the circuit board or chip may include circuitry for the imaging array sensor and or other electronic accessories or features, such as by utilizing compass-on-a-chip or EC driver-on-a-chip technology …”); 
a surround-view processor formed as a 0053, 0059; claim 15; “[0053] Optionally, the system may determine that the vehicle is in or at another driving condition, such as, for example, a parallel parking situation. Such a condition may be determined by processing the captured image data and detecting the equipped vehicle being driven alongside a vacant parking space and being shifted into reverse to back into the vacant parking space. In such a situation, the video display may provide an overview of the vehicle (such as an iconistic representation of the vehicle showing the distances to vehicles or objects forward and rearward of the equipped vehicle, such as in a known manner).”); and 
a fusion processor formed as a microcontroller and configured to fuse information from the surround-view processor and the ultrasonic processor based on a speed of the vehicle being below a threshold value (0027; Figure 2; “[0027] The system level architecture of such systems encompasses an electronic control unit (ECU) to receive live video input from a plurality of vehicular cameras, such as, for example, four separate NTSC CMOS video cameras mounted at the front, sides and rear of the vehicle (and with fields of view external of the vehicle). The vehicular scalable electronic control unit processes the individual received video feeds (or compressed data therefrom) from the individual video sources, and may perform machine vision image processing to determine objects of interest/hazard, may add indicia or icons or visual alerts or graphic overlays, may merge separate captured images into the likes of a surround-view presentation, may combine/co-process the received video images with other received data, such as from the likes of ultrasonic or radar or IR sensors or from other vehicle equipment/accessories/sensors, and may present/feed (such via a vehicular network or via a direct wired connection) that information to a video display viewable by the driver (such as a console-mounted video screen or a video mirror) and/or may generate vehicle equipment control signals/outputs that control the likes of braking or speed or hazard alerts or the like.”).
Dellantoni failed to disclose a system comprising:
an image processor formed as a first system on a chip (SoC); 
a surround-view processor formed as a second SoC; and

Dellantoni, however, shows that it is known to the person of having ordinary skilled in the art to provide a data/computing processor (such as an electronic control unit or ECU) that receives multiple inputs from and/or provides multiple outputs to multiple sensors, controls and/or accessories in an automotive vehicle (please see [0003]). In view of Applicant’s disclosure, Applicant’s controller 110 or (ECU) contains multiple processors inside one ECU (please see at least applicant’s PG Pub paragraphs [0030], [0033] Figures 1 and 2). 
Therefore, it would have been obvious to the person of having ordinary skilled in the art to include the different architectural structure of processors inside the ECU or controller to have single/multiple input and single/multiple output in order to increase the efficiency of image processing, obstruction detection, obstacle avoidance and/or accident avoidance and to yield predictable result (OFFICIAL NOTICE).
Breed, however, in the same field of endeavor, shows a system comprising an ultrasonic processor configured to obtain distance to one or more of the obstructions  (Column 21 lines 10-21; “Ultrasonic transducers are relatively good at measuring the distance along a radius to a reflective object. An optical array, such as disclosed herein, on the other hand, can get accurate measurements in two dimensions, the lateral and vertical dimensions relative to the transducer. If we assume that the optical array has dimensions of 100 by 100 as compared to an ultrasonic sensor that has a single dimension of 100, an optical array can give therefore 100 times as much information as the ultrasonic array. Most importantly, this vastly greater amount of information does not cost significantly more to obtain than the information from the ultrasonic sensor.”; please also see, Column 21 lines 41-49; “... Additionally, commercially available ultrasonic transducers are tuned devices that require several cycles before they transmit significant energy and similarly require several cycles before they effectively receive the reflected signals.”).
It would have been obvious to the person of having ordinary skilled in the art to combine the ultrasonic sensors Breed in to the vehicular camera system of Dellantoni in order to have safer and accurate object detection for accident avoidance and to yield predictable result.


Regarding claims 11 (Currently Amended), Method claim 11 is drawn to the method of using the corresponding system claimed in claim 1. Therefore method claim 1 corresponds to system claim 1 is rejected for same reasons of obviousness as used above. Claim 11 however further recites the following limitations addressed as follows.
Dellantoni discloses a method to fuse sensor data in a vehicle (0032, 0056; Figures 5-7; “[0056] Optionally, camera data or information may be fused with radar data or information (or with other non-vision based data, such as from ultrasonic sensors or infrared sensors or the like) to derive object information and emergency braking may be initiated in response to such object detection. Optionally, an LKA system and emergency braking system may cooperate to provide semi-autonomous driving. …”), the method comprising: 
obtaining images from outside the vehicle with a camera (0027; Figures 1-4; “[0027] The system level architecture of such systems encompasses an electronic control unit (ECU) to receive live video input from a plurality of vehicular cameras, such as, for example, four separate NTSC CMOS video cameras mounted at the front, sides and rear of the vehicle (and with fields of view external of the vehicle). The vehicular scalable electronic control unit processes the individual received video feeds (or compressed data therefrom) from the individual video sources, and may perform machine vision image processing to determine objects of interest/hazard, may add indicia or icons or visual alerts or graphic overlays, may merge separate captured images into the likes of a surround-view presentation, may combine/co-process the received video images with other received data, such as from the likes of ultrasonic or radar or IR sensors or from other vehicle equipment/accessories/sensors, and may present/feed (such via a vehicular network or via a direct wired connection) that information to a video display viewable by the driver (such as a console-mounted video screen or a video mirror) and/or may generate vehicle equipment control signals/outputs that control the likes of braking or speed or hazard alerts or the like. …”); and
obtaining close-in images from outside the vehicle using a surround-view camera (0026-0027 and 0054; Figure 1; “[0026] Referring now to the drawings and the illustrative embodiments depicted therein, a 360 degree view system on a vehicle may provide the driver with a view encompassing the area around the entire vehicle (FIG. 1). This type of automotive driving aid provides visual information to the driver about the vehicle surroundings and aids in the maneuvering of the vehicle. …”).


Regarding claims 2 and 12 (Original), Dellantoni shows the system/method according to claims 1 and 11, further comprising displaying the obstructions identified 0048 and 0027; “[0027] … this video information on a video screen viewable by the driver while driving preferably has driver-selectable viewing configurations including: a 360 degree view with a perspective reference above the vehicle (birds-eye view) for the purpose of identifying obstacles about the vehicle, and the system provided selection of any single camera in full screen mode to provide more information about the region of interest, …”, [0048] … Optionally, the scalable integrated electronic control unit may be incorporated in or may be part of a windshield electronics module and/or an accessory module located at or near the interior rearview mirror assembly of the vehicle, or may be located at or in the interior rearview mirror assembly of the vehicle ...”).


Regarding claims 7 and 17 (Original), Dellantoni shows the system/method according to claims 1 and 11, further comprising supplying and monitoring power to components of the system/method using a power monitoring module, wherein the components include the image processor, the ultrasonic processor, and the fusion processor (0028, 0029, 0032 and 0036; Figures 2-3 and 5-7; “[0028] Such a system can have an architecture such as shown in FIG. 2. FIG. 2 illustrates the inclusion of the NTSC Decoder, video processor, and NTSC encoder. In addition, a stand-alone microcontroller may support MSCAN communication, power supply management, system state control, system configuration, and act as a co-processor for generating algorithm dependent overlays.”). 


Regarding claims 8 and 18 (Original), Dellantoni shows the system/method according to claims 1 and 11, further comprising the fusion processor obtaining map information and providing a result of the fusing combined with the map information to a display, and the fusion processor generating haptic outputs based on the result of the fusing (0055; “[0055] Optionally, an LDW system or function may be extended to an LKA system or function by tracking the lane along which the vehicle is driven and controlling the steering torque to aid the driver in maintaining the vehicle in the lane. Optionally, the system may include a map input or geographical location input (such as from an onboard or an, external GPS-based navigational system), whereby the vehicle safety system may be geographically/locally customized to operate differently or may process the image data differently or the like, in response to the map input or geographical location input indicative of the particular geographical location of the equipped vehicle at that moment in time. Optionally, and preferably, the map data/GPS derived information relating to, for example, the curvature and/or bank angle of a highway exit or entrance ramp may tie into the automatic headlamp control and/or the direction control of the headlamp beam. Optionally, for example, map data (such as longitude/latitude/altitude coordinates) may be provided in connection with or fused with a TSR system and/or an AHC/ILR system and/or an automatic cruise control (ACC) system to enhance performance of the TSR system and/or the AHC/ILR system and/or the ACC system. Optionally, the system may receive inputs from a Car2Car telematics communication system or a Car2X telematics communication system or the like.”).



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dellantoni in view of Breed as applied to claims 11 and 1 above, and further in view of CHU et al. (US 20200039524 A1 hereinafter “Chu”).

Regarding claims 3 and 13 (Original), Dellantoni in view of Breed shows the system/method according to claims 1 and 11 as shown above. Dellantoni in view of Breed failed to show the system/method further comprising a de-serializer configured to provide the images obtained from outside the vehicle by the camera to the image processor and to provide the close-in images obtained by the surround-view camera to the surround-view processor.
Chu, however, in the same field of endeavor, shows the system/method further comprising a de-serializer (Figure 1; ‘a first deserializer 160’) configured to provide to a first processor (Figure 1; ‘a first System on Chip (SoC) 130’) and to second (another) processor  (Figure 1; ‘a second SoC 140’) (0029-0030; Figure 1; “[0030] The sensor control apparatus 100 may include a first serializer 150 and a first deserializer 160 coupled between the sensor 110, the first SoC 130 and the second SoC 140. The first serializer 150 and the first deserializer 160 may be configured to convert between serial data and parallel interfaces in both directions to provide data transmission over a single or differential line by minimizing the number of I/O pins and connections. The first serializer 150 and the first deserializer 160 may convert parallel data into serial data (and vice versa) so that they can travel over media that does not support parallel data or used in order to save bandwidth. The first serializer 150 and the first deserializer 160 may transmit sensor data and embedded data between the sensor 110, the first SoC 130 and the second SoC 140. The sensor data may be pixel data from an active frame in the case of a camera and the embedded data may be register settings, statistics, safety data, and Media Access Control data for the sensor 110, the first SoC 130, and the second SoC 140. The sensor control apparatus 100 may also include a microcontroller unit 170 configured to make second level decisions on automotive safety issues in conformance with ASIL-D”).
It would have been obvious to the person of having ordinary skilled in the art to combine a deserializer of Chu in the system of Dellantoni in view of Breed in order to have faster and reliable communication means and also yields predictable result.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dellantoni in view of Breed and further in view of Chu as applied to claims 3 and 13 above, and further in view of Hu et al. (US 20210056306 A1, hereinafter “Hu”).

Regarding claims 4 and 14 (Original), Dellantoni in view of Breed and further in view of Chu shows the system/method according to claims 3 and 13 as shown above. Dellantoni in view of Breed and further in view of Chu failed to show the system/method further comprising providing images of a driver of the vehicle from within the vehicle, obtained using an interior camera, and providing the output of the image processor or to the surround-view processor to determine driver state, the driver state indicating fatigue, alertness, or distraction.
Hu, however, in the same field of endeavor, shows the system/method further comprising providing images of a driver of the vehicle from within the vehicle, obtained  (0056 and 0091; Figures 1 and 7-9; “[0056] In at least one embodiment, gaze direction information can be used to determine what an occupant of a vehicle is viewing at a given point in time. In at least one embodiment, this can include determining whether a driver is looking out a windshield while driving, or is looking away from a windshield, such as to a rear view mirror, instrument panel, or elsewhere in a vehicle. In at least one embodiment, such information can be useful in determining whether a driver is distracted or otherwise unable to see an action happening around a vehicle, such as a pedestrian walking in front of a vehicle. In at least one embodiment, if a vehicle monitoring system is able to determine that a driver is not looking away from a windshield and may not see this pedestrian with enough time to stop a vehicle, a vehicle monitoring system may make a determination to stop this vehicle automatically, or autonomously, in order to avoid striking a pedestrian.”, “[0091] Multiple sensor camera module 904 comprises serializer (906), IR Image Sensor (912), RGB Image Sensor (918), lens and IR filters (914), and microcontroller (916). Many camera sensors may be used, including the OnSemi AR 0144 (1.0 Megapixel (1280 H×800V), 60 fps, Global Shutter, CMOS). The AR 0144 reduces artifacts in both bright and low-light conditions and is designed for high shutter efficiency and signal-to-noise ratio to minimize ghosting and noise effects. The AR 0144 may be used both for the Color Sensor (1006) and Mono Sensor (1007).”).
It would have been obvious to the person of having ordinary skilled in the art to combine the detection system/method of distracted driver of Hu to the vehicular camera system of Dellantoni in view of Breed and further in view of Chu in order to have safer driving experience, accident avoidance and to yield predictable result.
Claims 5, 9-10 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dellantoni in view of Breed as applied to claims 11 and 1 above, and further in view of Hu.

Regarding claims 5 and 15 (Original), Dellantoni in view of Breed shows the system/method according to claims 1 and 11 as shown above. Dellantoni in view of Breed failed to show the system/method further comprising obtaining data from additional sensors using a communication port, and providing the data from the additional sensors to the fusion processor, wherein the sensors include a radar system or a lidar system, and the data from the additional sensors including a range or angle to one or more of the objects.
Hu, however, in the same field of endeavor, shows the system/method further comprising obtaining data from additional sensors using a communication port, and providing the data from the additional sensors to the fusion processor, wherein the sensors include a radar system or a lidar system, and the data from the additional sensors including a range or angle to one or more of the objects (0238-0239; Figures 19A-C; “[0238] In at least one embodiment, LIDAR sensor(s) 1964 may be capable of providing a list of objects and their distances for a 360-degree field of view. In at least one embodiment, commercially available LIDAR sensor(s) 1964 may have an advertised range of approximately 100 m, with an accuracy of 2 cm-3 cm, and with support for a 100 Mbps Ethernet connection, for example. In at least one embodiment, one or more non-protruding LIDAR sensors 1964 may be used. In such an embodiment, LIDAR sensor(s) 1964 may be implemented as a small device that may be embedded into front, rear, sides, and/or corners of vehicle 1900. In at least one embodiment, LIDAR sensor(s) 1964, in such an embodiment, may provide up to a 120-degree horizontal and 35-degree vertical field-of-view, with a 200 m range even for low-reflectivity objects. In at least one embodiment, front-mounted LIDAR sensor(s) 1964 may be configured for a horizontal field of view between 45 degrees and 135 degrees.”, “[0239] In at least one embodiment, LIDAR technologies, such as 3D flash LIDAR, may also be used. 3D Flash LIDAR uses a flash of a laser as a transmission source, to illuminate surroundings of vehicle 1900 up to approximately 200 m. In at least one embodiment, a flash LIDAR unit includes, without limitation, a receptor, which records laser pulse transit time and reflected light on each pixel, which in turn corresponds to range from vehicle 1900 to objects. In at least one embodiment, flash LIDAR may allow for highly accurate and distortion-free images of surroundings to be generated with every laser flash. In at least one embodiment, four flash LIDAR sensors may be deployed, one at each side of vehicle 1900. In at least one embodiment, 3D flash LIDAR systems include, without limitation, a solid-state 3D staring array LIDAR camera with no moving parts other than a fan (e.g., a non-scanning LIDAR device). In at least one embodiment, flash LIDAR device(s) may use a 5 nanosecond class I (eye-safe) laser pulse per frame and may capture reflected laser light in form of 3D range point clouds and co-registered intensity data.”).
It would have been obvious to the person of having ordinary skilled in the art to combine the radar system or a lidar system of Hu in the system of Dellantoni in view of Breed in order to have safer driving experience, accident avoidance and to yield predictable result.


Regarding claims 9 and 19 (Original), Dellantoni in view of Breed shows the system/method according to claims 1 and 11 as shown above. Dellantoni in view of Breed failed to show the system/method further comprising the fusion processor providing a result of the fusing to an advanced driver assistance system objects.
Hu, however, in the same field of endeavor, shows the system/method further comprising the fusion processor providing a result of the fusing to an advanced driver assistance system objects (0080, 0175 and 0199; Figures 6 and 19C ‘1938’; “[0080] FIG. 6 illustrates a high-level system architecture according to one embodiment of the invention. The system 600 preferably includes a plurality of controllers 602(1)-602(N), including a controller and system for autonomous or semi-autonomous driving. One or more of the controllers 602 may include an Advanced SoC or platform used to execute an intelligent assistant software stack (IX) that conducts risk assessments and provides the notifications, warnings, and autonomously control the vehicle, in whole or in part, executing the risk assessment and advanced driver assistance functions described herein. Two or more of the controllers are used to provide for autonomous driving functionality, executing an autonomous vehicle (AV) software stack to perform autonomous or semi-autonomous driving functionality.”, “[0175] In at least one embodiment, one or more of camera(s) may be used to perform advanced driver assistance systems (“ADAS”) functions (e.g., as part of a redundant or fail-safe design). For example, in at least one embodiment, a Multi-Function Mono Camera may be installed to provide functions including lane departure warning, traffic sign assist and intelligent headlamp control. In at least one embodiment, one or more of camera(s) (e.g., all of cameras) may record and provide image data (e.g., video) simultaneously.”). 



Regarding claims 10 and 20 (Original), Hu further shows the system/method comprising the advanced driver assistance system using the result of the fusing from the fusion processor to control operation of the vehicle objects (0253; Figure 19C ‘1938’; “... In at least one embodiment, outputs from ADAS system 1938 may be provided to a supervisory MCU. In at least one embodiment, if outputs from primary computer and secondary computer conflict, supervisory MCU determines how to reconcile conflict to ensure safe operation.”).
The motivation used on the rejecting of claims 9 and 19 will still apply to the rejection of claims 10 and 20.



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dellantoni in view of Breed, and further in view of Hu as applied to claims 15 and 5 above, and further in view of Moeller et al. (US 9387813 B1, hereinafter “Moeller”).

Regarding claims 6 and 16 (Original), Dellantoni in view of Breed and further in view of Hu shows the system/method according to claims 5 and 15 as shown above. Dellantoni in view of Breed and further in view of Hu failed to show the system/method further comprising the fusion processor fusing information from the image processor and the additional sensors based on the speed of the vehicle being above a second threshold value.
Moeller, however, in the same field of endeavor, shows the system/method further comprising the fusion processor fusing information from the image processor and the additional sensors based on the speed of the vehicle being above a second threshold value (Column 20 lines 31-41; Figure 8A ‘278’; Claims 2 and 18; “The refuse truck may have a lower threshold for forward motion to trigger a change in views than a truck or bus. At 278, a determination is made as to whether the threshold has been exceeded and, if so, the refuse truck view is changed to the three part layout view 280 of approximately equal left, right and rear cameras for speeds over 3 mph, for example. For speeds under the threshold speed, an inquiry is made as to whether the vehicle is in reverse, at 282. If not in reverse and the vehicle is stopped or in park, an inquiry is made as to whether vehicle operation sensors show that the refuse truck is picking up refuse, at 284.”). 
It would have been obvious to the person of having ordinary skilled in the art to combine the additional sensor criterion as shown in Moeller to the system of Dellantoni in view of Breed and the  ADAS of Hu in the system of Moeller in order to have safer driving experience, accident avoidance and to yield predictable result.


Response to Arguments
Applicant’s arguments, see pages 6, filed 10/19/2021, with respect to the objection of claims 1, 3, 11 and 13 have been fully considered and are persuasive.  The objection of claims 1, 3, 11 and 13 has been withdrawn. 

Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Applicant argued on page 7 of the argument that “the image processor” and “the surround-view processor” are formed as different system on chip. However, on further consideration of the applicant disclosure, The system on Chips are all formed inside a single controller 110 may be referred to as an electronic control unit (ECU) in the automotive field (please see applicant disclosure as published paragraph [0030]). Applicant argues that Dellantoni only has single ECU, however, the applicant invention also has only one ECU. Furthermore, Dellantoni discusses on the background section of the disclosure that it was known to the person of having ordinary skilled in the art to provide a data/computing processor (such as an electronic control unit or ECU) that receives multiple inputs from and/or provides multiple outputs to multiple sensors, controls and/or accessories in an automotive vehicle (please see [0003]). 
Applicant further remarks during the telephonic interview held on October 12, 2021 that “Dellantoni is completely silent about different systems on chip processing images from a camera and a surround-view camera, as required by Claim 1. As such, as SPE Kelley agreed during the interview, Dellantoni fails to teach at least this feature.” In response to applicant's argument that the references fail to show the above features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments with respect to claims 3 and 13 have been considered but are moot based on new ground of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lu et al. (US 20200039448 A1, hereinafter “Lu”).
Lu shows different camera group with multiple DES and only one SoC (please see, Figure 2 and [0016]).
Lu further shows the system/method further comprising providing the images obtained from outside the vehicle by the camera and the close-in images obtained by the surround-view camera to a de-serializer, wherein output of the de-serializer is provided to the image processor or to the surround-view processor (0016-0021; Figures 2-4; “[0016] With reference to FIG. 2, a surround view ECU includes a deserializer (such as an LVDS deserializer, such as, for example, a TI DS90UB954 deserializer) that is capable of outputting two duplicated video data streams, either in parallel digital format or in MIPI CSI-2 format. One data stream goes to a surround view system-on-chip (SOC) for surround view processing, such as image signal processing (ISP), image stitching, image warping, etc., and is eventually output through a LVDS (low voltage differential signaling) serializer of the ECU to a display in a head unit. The other data stream that is output by the deserializer is communicated to another LVDS serializer as a pass-through and is output to a machine vision ECU for machine vision processing of the captured image data (such as for a driving assist system or function).”).

Chu et al. (US 20190132555 A1): Figures 4-6 shows multiple DES and multiple SoC.

CHU (US 20200039524 A1): Figure 1 shows single DES to two SoC, sensor 110, a camera and some other type of sensors (please see [0029]).

Mueller et al. (US 20200388005 A1): Shows multiple camera feeds to a single DES and single SoC (please see Figure 10; [0106] and [0108]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482